    Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19            PageID.1   Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

TRUSTEES OF THE DETROIT
CARPENTERS FRINGE BENEFIT FUNDS,
                                                     Case No.
      Plaintiffs,                                    Hon.

v

RETAIL FINISHES, INC., d/b/a RETAIL FINISHES
BY SHAWN, d/b/a ALL IN 1 CONSTRUCTION
and SHAWN SPISHAK, an individual,
jointly and severally,

      Defendants.
                                                                                         /
 WALTER B. FISHER JR. (P51337)
 FILDEW HINKS, PLLC
 Attorneys for Plaintiffs
 26622 Woodward Avenue
 Suite 225
 Royal Oak, MI 48067
 (248) 837-1397
 wfisher@fildewhinks.com
                                                                                         /

                                        COMPLAINT

      Plaintiffs, by their attorneys, Fildew Hinks, PLLC, state:

      1.     The Detroit Carpenters Fringe Benefit Funds, a voluntary association, consists

of representatives and agents of the Detroit Carpenters Health and Welfare Fund, the

Michigan Regional Council of Carpenters Employee Benefits Fund, the Carpenters Pension
    Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19           PageID.2    Page 2 of 10



Trust Fund - Detroit and Vicinity, the Carpenters Annuity Fund, the Michigan Regional

Council of Carpenters Annuity Fund, the Detroit Carpenters Joint Apprenticeship and

Training Trust Fund, the Guarantee Fund and the Industry Advancement Fund (if

applicable), each of which is a trust fund established pursuant to the Labor-Management

Relations Act of l947 (“LMRA”), as amended, 29 U.S.C., Section 141 et seq., and the

Employee Retirement Income Security Act of l974 (“ERISA”), as amended, 29 U.S.C., Section

1001 et seq., having its principal office in this District and Division. Plaintiffs are trustees

of the funds named, on whose behalf, and on behalf of whose beneficiaries, this action is

filed, as their respective interests shall appear.

      2.     Defendant Retail Finishes, Inc. is a Michigan company doing business in this

district and division as Retail Finishes By Shawn and All in 1 Construction.

      3.     Shawn Spishak is an individual doing business in this district and division.

      4.     Shawn Spishak was an owner, officer, and/or individual otherwise involved

with a Michigan company known as Retail Finishes, Inc., d/b/a Retail Finishes By Shawn,

d/b/a All In 1 Construction, a business which engaged in the commercial construction

industry. In such capacity, and upon information and belief, Shawn Spishak was involved

in, and took part in, the day-to-day affairs and operations of, and maintained control of

Retail Finishes, Inc., d/b/a Retail Finishes By Shawn, d/b/a All In 1 Construction.



                                               2
    Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19           PageID.3    Page 3 of 10




      5.     Jurisdiction of this Court is predicated on Section 30l of the LMRA, 29 U.S.C.,

Section l85, and Section 502 of ERISA, 29 U.S.C., Section 1132, this being a suit for violation

of a contract between an employer (Defendant) and the Michigan Regional Council of

Carpenters, AFL-CIO, the successor to the Carpenters District Council of Detroit, (the

“Union”), a labor organization representing employees in an industry affecting commerce.

                                   Count I    ERISA Claim

      6.     Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

      7.        Retail Finishes, Inc., d/b/a Retail Finishes By Shawn, d/b/a All In 1

Construction, either directly or through its authorized agents, has entered into one or more

collective bargaining agreements with the Union, copies of which are in the possession of

the Defendant and are not attached hereto due to their bulk, but which will be supplied

upon request.

      8.     Pursuant to the collective bargaining agreements Retail Finishes, Inc., d/b/a

Retail Finishes By Shawn, d/b/a All In 1 Construction became obligated to pay wages and

to make periodic payments to the Funds represented by Plaintiffs, which payments

constituted employee benefits earned by employees of Retail Finishes, Inc. who were




                                               3
    Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19        PageID.4   Page 4 of 10




either members, or fell within the jurisdiction, of the Union and were covered by the

collective bargaining agreements.

      9.       Plaintiffs became aware that Retail Finishes, Inc., d/b/a Retail Finishes By

Shawn, d/b/a All In 1 Construction was not making required fringe benefit contributions in

violation of ERISA and its collective bargaining agreement with the Union on

December 4, 2019.

      10.   Pursuant to the collective bargaining agreements alleged above, Defendant

submitted for audit its books and records to verify the accuracy of the contributions made

to Plaintiffs pursuant to the agreements as well as to determine the amount of any

deficiency for the period January 1, 2013 through July 31, 2018.

      11.   On December 4, 2019, Plaintiffs determined a deficiency for fringe benefits,

in the amount of $109,848.68 for the period January 1, 2013 through July 31, 2018. See

attached Exhibit A.

      12.   Plaintiffs determined outstanding liquidated damages and interest owing as

of December 4, 2019 totaling $83,473.31. See attached Exhibit A.

      13.   Payments totaling $30,826.71 have been made against the audit balance.

      14.   There is now due and owing to Plaintiffs from Defendant the sum of

$162,495.28.


                                             4
    Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19         PageID.5   Page 5 of 10




      15.    Plaintiffs sent the audit letter attached as Exhibit A to the Defendants on

December 4, 2019.

      16.    Despite demands by Plaintiffs, Defendant has failed, neglected and refused to

pay that amount or any portion thereof.

      WHEREFORE, Plaintiffs pray:

      A.     That this Court enter judgment against Retail Finishes, Inc., d/b/a

Retail Finishes By Shawn, d/b/a All In 1 Construction, for $162,495.28, plus actual costs,

double interest and actual attorney fees.

      B.     That this Court grant Plaintiffs any other relief that it deems appropriate.

                     Count II   Michigan Builders Trust Fund Claim

      17.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

      18.    During the period January 1, 2013 through July 31, 2018, Defendant engaged

in the business of commercial construction contracting, among other facets of the

construction industry, and as such conducted business in the building construction industry

within the meaning of the Michigan Building Contract Fund Act, Mich. Comp. Laws Ann.

§570.151 et seq. (hereinafter the “Trust Fund Act”).




                                               5
    Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19           PageID.6    Page 6 of 10




      19.    Shawn Spishak, in connection with the operation of Retail Finishes, Inc., d/b/a

Retail Finishes By Shawn, d/b/a All In 1 Construction, received payment from customers for

all, or part, of the labor which remains the subject of the fringe benefit contributions which

remain unpaid to Plaintiffs.

      20.    Pursuant to the Trust Fund Act, any such payments received by Retail Finishes,

Inc., d/b/a Retail Finishes By Shawn, d/b/a All In 1 Construction and/or Shawn Spishak were

deemed to be held in trust by them, as trustees for the benefit of, among others, the

individual employees who furnished labor to, and or on behalf of, Retail Finishes, Inc., d/b/a

Retail Finishes By Shawn, d/b/a All In 1 Construction

      21.    The funds that were held in trust by Retail Finishes, Inc., d/b/a Retail Finishes

By Shawn, d/b/a All In 1 Construction and Shawn Spishak, in their capacities under the Trust

Fund Act, included the contributions Retail Finishes, Inc., d/b/a Retail Finishes By Shawn,

d/b/a All In 1 Construction was required to make to the Plaintiffs for the period

January 1, 2013 through July 31, 2018.

      22.    In violation of the Trust Fund Act, Retail Finishes, Inc., d/b/a Retail Finishes By

Shawn, d/b/a All In 1 Construction and Shawn Spishak retained, used or appropriated said

payments received for purposes other than to pay the fringe benefit contributions accrued




                                              6
    Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19          PageID.7    Page 7 of 10




for the benefit of the individual carpenters employed by Retail Finishes, Inc., d/b/a Retail

Finishes By Shawn, d/b/a All In 1 Construction.

      23.    Retail Finishes, Inc., d/b/a Retail Finishes By Shawn, d/b/a All In 1 Construction

and Shawn Spishak appropriated monies paid to Retail Finishes, Inc., d/b/a Retail Finishes

By Shawn, d/b/a All In 1 Construction for their own business operations and/or for their

own personal use before payment of all monies due, or to become due to Plaintiffs, in

violation of Mich. Comp. Laws Ann. 570.151, et seq.

      WHEREFORE, Plaintiffs request this court order an accounting in connection with

payments received by Retail Finishes, Inc., d/b/a Retail Finishes By Shawn, d/b/a All In 1

Construction for work performed during the period January 1, 2013, through July 31, 2018;

declare Retail Finishes, Inc., d/b/a Retail Finishes By Shawn, d/b/a All In 1 Construction and

Shawn Spishak to be Trustees with respect to funds received during that period; to trace

the proceeds of the subject trust funds, and to enter judgment against Retail Finishes, Inc.,

d/b/a Retail Finishes By Shawn, d/b/a All In 1 Construction and Shawn Spishak jointly and

severally in the amount of $162,495.28, plus actual costs, interest and actual attorney fees.




                                          Count III


                                              7
    Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19        PageID.8    Page 8 of 10




            Violation of Employee Retirement Income Security Act (ERISA)
                               29 U.S.C. § 1001 et. Sec.

      24.    Plaintiffs incorporate each and every allegation contained in the preceding

paragraphs as though fully set forth herein.

      25.    Individuals providing labor and employed by, or on behalf of,

Retail Finishes, Inc., pursuant to the subject collective bargaining agreement earned

outstanding fringe benefit contributions in connection with and in furtherance of their

employment. See audit attached as Exhibit A.

      26.    These accrued fringe benefit contributions were properly payable to the

employee benefit plans administered by Plaintiffs when due.

      27.    The accrued fringe benefit contributions and funds otherwise in the

Defendants’ possession, custody and/or control which were otherwise available to pay the

accrued fringe benefit contributions were to be held in trust by the defendants in their

capacity as a fiduciary, as required by ERISA pursuant to 29 U.S.C. § 1145, until the

Defendants paid to Plaintiffs said fringe benefit contributions in accordance with the terms

and conditions of their collective bargaining agreement and related trust agreements. Such

accrued fringe benefit contributions became assets of the respective employee benefit

plans administered by Plaintiffs upon accrual.



                                               8
    Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19          PageID.9    Page 9 of 10




      28.    The Defendants failed to turn over these plans assets by failing to pay all of the

accrued outstanding fringe benefit contributions to Plaintiffs when due. Rather, upon

information and belief, the Defendants utilized the accrued outstanding fringe benefit

contributions and funds otherwise within their possession, custody, and/or control for

purposes other than payment to Plaintiffs.

      29.    In failing to turn over such plan assets to Plaintiffs, the Defendants violated

29 U.S.C. § 1145, 1104, and 1109 (a) and their obligations under the collective bargaining

agreement and related Trust Agreements incorporated therein.

      30.    The Defendants’ failure to turn over plan assets, failure to make fringe benefit

contributions to Plaintiffs, failure to account for those contributions, and misuse of funds

otherwise properly payable to Plaintiffs constitute a breach of their fiduciary duties

regarding the Funds within the meaning of 29 U.S.C. § 1104(a)(1)(A) and are violations of

29 U.S.C. § 1145, 1104 and 1109 (a).

      31.    Individual Shawn Spishak is personally liable to the Funds for breaching his

fiduciary duties pursuant to 29 U.S.C. § 1104(a).

      WHEREFORE, Plaintiffs pray:

      A.     That this Court enter judgment against Defendant Shawn Spishak for all unpaid

fringe benefit contributions owed by Retail Finishes, Inc., d/b/a Retail Finishes By Shawn,

d/b/a All In 1 Construction, pursuant to the Funds audit of Retail Finishes, Inc., d/b/a


                                              9
       Case 2:19-cv-13714-GCS-MJH ECF No. 1 filed 12/18/19                         PageID.10   Page 10 of 10




Retail Finishes By Shawn, d/b/a All In 1 Construction, for the period January 1, 2013,

through July 31, 2018 in the amount of $162,495.28 plus actual costs, interest and actual

attorney fees.

                B.              That this Court grant Plaintiffs any other relief that it deems appropriate.

Dated: December 18, 2019                                                  FILDEW HINKS, PLLC

                                                                          By:   /s/Walter B. Fisher Jr.
                                                                                Attorneys for Plaintiffs
                                                                                26622 Woodward Avenue
                                                                                Suite 225
                                                                                Royal Oak, MI 48067
                                                                                (248) 837-1397
                                                                                wfisher@fildewhinks.com
                                                                                P51337
J:\2001\0784\Electronic Pleadings\Complaint 12-18-19\Complaint.wpd




                                                                     10
